        Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 1 of 9




                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

NATHANIEL CLARKE,                         :   CIVIL ACTION NO. 3:20-CV-31
                                          :
                   Petitioner             :   (Judge Conner)
                                          :
             v.                           :
                                          :
CLAIR F. DOLL, in his official            :
Capacity as Warden of the York            :
County Prison,                            :
                                          :
                   Respondent             :

                                 MEMORANDUM

      Petitioner Nathaniel Clarke filed the instant petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241. Clarke argues that the length of his mandatory

pre-removal detention under 8 U.S.C. § 1226(c) has become unreasonable and that

due process entitles him to an individualized bond hearing before an immigration

judge. Before the court are Clarke’s habeas petition; the report of Magistrate Judge

Joseph F. Saporito, Jr., recommending that the court grant Clarke’s petition; and

respondent’s objection to the report. For the reasons that follow, we will overrule

respondent’s objection, adopt Judge Saporito’s report and recommendation, and

order that Clarke receive an individualized bond hearing within 30 days.
          Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 2 of 9




I.    Factual Background and Procedural History1

      Clarke has been a lawful permanent resident of the United States since

1989 when, at the age of 20, he was admitted as a child of a United States citizen.

In 1992, Clarke was convicted of burglary and robbery in Georgia and sentenced

to five years in prison.2 In 2008, Clarke was convicted of battery involving family

violence in Georgia and sentenced to 12 months in prison.3

      A decade later, on December 11, 2018, Immigration and Customs

Enforcement (“ICE”) officers arrested Clarke at his home in Pennsylvania and

charged him with deportability due to his past criminal convictions. Specifically,

Clarke was charged as deportable for having been convicted of two or more crimes

involving moral turpitude, see 8 U.S.C. § 1227(a)(2)(A)(ii); an aggravated felony, see

id. § 1227(a)(2)(A)(iii); and a crime of domestic violence, id. § 1227(a)(2)(E)(i). Clarke

was transported to York County Prison, where he has been continuously detained

pursuant 8 U.S.C. § 1226(c).



      1
        Neither party objects to Judge Saporito’s statement of relevant facts, which
accurately summarizes the pertinent background of this case. Accordingly, in the
interest of judicial economy, we adopt Judge Saporito’s summary as our own.
      2
       Clarke alleges that the charges arose out of an attempt to retrieve his
personal belongings from an apartment he had shared with his girlfriend before
they broke up.
      3
        The immigration judge noted in an interim order that the notice to
appear erred in recounting this 12-month prison sentence. The immigration judge
observed that certain documentation, not present in the record before this court,
indicated that Clarke was sentenced not to 12 months of imprisonment, but to 14
days of imprisonment, followed by 12 months of probation. (See Doc. 1 at 92 n.1).
The sentence actually served by Clarke, however, is immaterial to our disposition of
this habeas petition.


                                            2
          Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 3 of 9




      On January 27, 2019, an immigration judge issued an interim order

rejecting some of the charges of removability but sustaining others. Specifically,

the immigration judge rejected charges that Clarke’s robbery and family-violence

battery convictions were aggravated felonies and that his family-violence battery

conviction was a crime of domestic violence. The immigration judge concluded,

however, that Clarke’s burglary conviction was an aggravated felony, sustaining

removability under Section 1227(a)(2)(A)(iii), and that his robbery and family-

violence convictions were crimes of moral turpitude, sustaining removability under

Section 1227(a)(2)(A)(ii). (See Doc. 1 at 92-100). On May 17, 2019, Clarke received a

merits hearing, at which an immigration judge found him removable on the same

bases set forth in the interim order, denied his requests for relief from removal

under various immigration statutes and the Convention Against Torture, and

ordered his removal to Liberia. (Doc. 1 at 103-21). Clarke appealed that decision

to the Board of Immigration Appeals (“BIA”). His appeal remains pending.4

      On January 7, 2020, Clarke filed the instant habeas petition pursuant to

28 U.S.C. § 2241, positing that his detention had become unreasonably long and

seeking an individualized bond hearing. The petition was fully briefed, and on

June 3, Judge Saporito issued a report recommending that we grant Clarke’s




      4
        Some portion of this period on appeal to the BIA is attributable to a
technical error. On August 22, 2019, Clarke’s case was remanded because a
recording of the May 17, 2019, merits hearing and the immigration judge’s oral
decision were missing from the record. (Doc. 1 at 127). The issue was resolved and
the case was recertified to the BIA on September 9, 2019. (Doc. 1 at 129–30).


                                          3
        Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 4 of 9




petition and order an individualized bond hearing to occur within 30 days.

Respondent objects to Judge Saporito’s recommendation.

II.    Legal Standard

       When a party objects to a magistrate judge’s report and recommendation,

the district court undertakes de novo review of the contested portions of the report.

See E.E.O.C. v. City of Long Branch, 866 F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C.

§ 636(b)(1)); see also FED. R. CIV. P. 72(b)(3). We afford “reasoned consideration” to

any uncontested portions of the report before adopting them as the decision of the

court. City of Long Branch, 866 F.3d at 100 (quoting Henderson v. Carlson, 812 F.2d

874, 878 (3d Cir. 1987)).

III.   Discussion

       Clarke has been detained at York County Prison since December 11, 2018,

pursuant to 8 U.S.C. § 1226(c). (Doc. 1 at 2). That statute requires the government

to detain aliens convicted of certain crimes during removal proceedings. 8 U.S.C.

§ 1226(c). Although some immigration detention provisions authorize release on

secured bond or conditional parole while removal proceedings are pending, Section

1226(c) does not. See Santos v. Warden Pike Cty. Corr. Facility, 965 F.3d 203, 207

(3d Cir. 2020) (comparing 8 U.S.C. § 1226(c)(2) with 8 U.S.C. § 1226(a)(2)). Clarke

contends that his prolonged pre-removal detention under Section 1226(c) has

become unreasonable and violates the Due Process Clause of the United States

Constitution. (See Doc. 1).




                                           4
        Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 5 of 9




      In his thorough and thoughtful report, Judge Saporito first canvasses the

governing law concerning Section 1226(c), which has, as Judge Saporito notes,

“evolved significantly.” (Doc. 12 at 4-9 (chronicling Demore v. Kim, 538 U.S. 510

(2003), Diop v. ICE/Homeland Sec., 656 F.3d 221 (3d Cir. 2011), Chavez-Alvarez

v. Warden York Cty. Prison, 783 F.3d 469 (3d Cir. 2015), and Jennings v. Rodriguez,

583 U.S. ___, 138 S. Ct. 830 (2018))). Judge Saporito acknowledges that the United

States Supreme Court’s recent decision in Jennings abrogated the Third Circuit

Court of Appeals’ decisions in Diop and Chavez-Alvarez to the extent they read an

implicit time limitation into Section 1226(c)’s mandatory detention provision. (See

id. at 6-8 (citing Guerrero-Sanchez v. Warden York Cty. Prison, 905 F.3d 208, 222 &

n.11 (3d Cir. 2018))). But he opines, as many other courts also have, that Jennings

does not preclude an as-applied constitutional challenge to the length of Section

1226(c) detention based on the facts of a given case. (Id. at 8-9 (collecting cases)).

      The report applies the following factors to decide whether Clarke’s detention

had become unreasonable:

             (1) whether detention has continued beyond the average
             times necessary for completion of removal proceedings
             which were identified in Demore; (2) the probable extent
             of future removal proceedings; (3) the likelihood that
             removal proceedings will actually result in removal; and
             (4) the conduct of both the alien and the government
             during the removal proceedings.

(Id. (quoting Hernandez v. Sabol, 823 F. Supp. 2d 266, 273 (M.D. Pa. 2011))). Judge

Saporito determined that the first two factors—the duration of Clarke’s detention

and “the prospect of an additional undefined period of further detention” while he

pursued his pending appeal before the BIA—strongly favor Clarke. (Id. at 14). He


                                            5
        Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 6 of 9




finds the third and fourth factors to be a wash, since there is no indication that

Clarke’s BIA appeal is frivolous or that either party acted in bad faith in delaying

the proceedings. (See id.) After weighing these factors, Judge Saporito concludes

that Clarke has a due-process right to an individualized bond hearing.

      Respondent objects to this conclusion, claiming that any delay in this case is

attributable to Clarke’s own “litigation decisions in seeking relief from his removal.”

(Doc. 14 at 6). Respondent invokes a handful of district court cases as support for

this principle, including Santos v. Lowe, No. 1:18-CV-1553, 2019 WL 1468313 (M.D.

Pa. Apr. 3, 2019), for its statement that while a detainee “certainly has the right to

pursue all available avenues to combat his removal, post-Jennings, [the detainee]

does not have the right to parlay the resulting delay into a bond hearing.” (Doc. 14

at 6-7 (quoting Santos, 2019 WL 1468313, at *4 (quoting Coello-Udiel v. Lowe, No.

3:17-CV-1414, 2018 WL 2198720, at *4 (M.D. Pa. May 14, 2018)))). Respondent also

contends that the length of detention is not constitutionally suspect here because

Clarke’s immigration case has “proceeded at a reasonable pace” and there is “no

evidence of unreasonable delay by the government.” (Id. at 6-7 (collecting cases)).

      We agree in full with Judge Saporito’s cogent analysis and will overrule

respondent’s objection. We write separately only to account for a change in the

legal landscape since the time the report issued and respondent’s objection was

filed. On July 7, 2020, the Third Circuit decided Santos v. Warden Pike County

Correctional Facility, 965 F.3d 203 (3d Cir. 2020), which, inter alia, reversed a

district court decision on which respondent has placed much emphasis. The court

in Santos confirmed that as-applied due-process challenges to mandatory detention


                                           6
        Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 7 of 9




under Section § 1226(c) survive Jennings. See Santos, 965 F.3d at 208-10. The

court then adopted a “nonexhaustive” list of factors from Diop and Chavez-Alvarez

for use in determining whether a petitioner’s detention “has grown unreasonable.”

Id. at 210-11. Specifically, Santos holds that courts conducting an as-applied due-

process analysis must consider the duration of detention (“[t]he most important

factor”) as well as the likelihood that detention will continue, the reasons for the

delay, and whether the petitioner’s conditions of confinement “are ‘meaningfully

different[]’ from criminal punishment.” Id. at 211 (second alteration in original).

      Importantly, the court rejected the suggestion made by respondent here

that detention cannot be considered unreasonable if its duration is “directly tied”

to a petitioner’s attempts to seek relief from removal. (Doc. 14 at 7-8 (citing Santos,

2019 WL 1468313, rev’d by Santos, 965 F.3d 203)); see also Santos, 965 F.3d at 211.

The court reiterated what it had said just five years earlier in Chavez-Alvarez: that

“we do not hold an alien’s good-faith challenge to his removal against him, even

if his appeals or applications for relief have drawn out the proceedings,” and that

“counting this extra time as reasonable . . . would effectively punish [an alien] for

pursuing applicable legal remedies.” Santos, 965 F.3d at 211 (second alteration

in original) (quoting Chavez-Alvarez, 783 F.3d at 475, 476-77). By finding that

the petitioner was entitled to a bond hearing even when there was no evidence of

bad faith by the government, id. at 212, the court effectively refuted respondent’s

overarching suggestion sub judice that its good faith and the “reasonable pace of

proceedings” defeat Clarke’s petition, (see generally Doc. 14 at 3-10).




                                           7
        Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 8 of 9




      Although styled differently, Judge Saporito’s pre-Santos report speaks

directly to three of the four Santos factors. Judge Saporito finds that the duration

of Clarke’s detention (approximately 18 months at the time of the report and more

than 20 months today) weighs in favor of granting habeas relief. (Doc. 12 at 11-12

(collecting cases)); see Santos, 965 F.3d at 211, 212. He observes that, since Clarke is

awaiting a ruling from the BIA which could then be appealed to the Third Circuit,

Clarke is likely to be detained for an additional period of time. (Doc. 12 at 12-13);

see Santos, 965 F.3d at 211, 212. And he concludes that the delay in Clarke’s

removal proceedings is not attributable to bad faith or improper conduct by either

party. (Id. at 13-14); see Santos, 965 F.3d at 211, 212. We agree with Judge Saporito

that all of these factors support the conclusion that the length of Clarke’s detention

has grown unreasonable and that he is now entitled to a bond hearing.

      The only factor not considered by Judge Saporito—whether Clarke’s

detention at York County Prison is akin to criminal punishment—further supports

the report’s ultimate recommendation. The court in Santos explained that “if an

alien’s civil detention under § 1226(c) looks penal, that tilts the scales toward finding

the detention unreasonable.” Santos, 965 F.3d at 211 (citing Chavez-Alvarez, 783

F.3d at 478). And the Third Circuit has already said that the conditions of

confinement for immigration detainees at York County Prison look penal. See

Chavez-Alvarez, 783 F.3d at 478 (noting that petitioner was “being held in detention

at York County Prison with those serving terms of imprisonment as a penalty for

their crimes”); see also Santos, 965 F.3d at 212-13 (holding that “[d]espite its civil

label,” petitioner’s two-and-a-half-year detention at Pike County prison “alongside


                                            8
         Case 3:20-cv-00031-CCC Document 16 Filed 08/24/20 Page 9 of 9




convicted criminals” was “indistinguishable from criminal punishment”). This

factor too supports Judge Saporito’s conclusion that Clarke’s mandatory detention

without a bond hearing has become constitutionally unreasonable.

IV.   Conclusion

      For all of these reasons, we will overrule respondent’s objection and adopt

Judge Saporito’s report and recommendation. An appropriate order shall issue.



                                      /S/ CHRISTOPHER C. CONNER
                                      Christopher C. Conner
                                      United States District Judge
                                      Middle District of Pennsylvania

Dated:    August 24, 2020
